Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered April 18, 1989, which, inter alia, granted plaintiff’s motion for summary judgment, unanimously modified, on the law, to deny summary judgment to plaintiff and otherwise affirmed, without costs.
Plaintiff was allegedly injured on April 8, 1983 in an automobile accident involving a tractor trailer driven by Charles Hayden, Jr. The tractor was registered to Hayden Trucking Company of Springfield, Massachusetts, and the trailer was *144registered to Joseph Lapite. Subsequently, plaintiff sued Charles Hayden, Jr. and others in the Supreme Court, Bronx County.
In this action plaintiff sought a declaration that pursuant to the terms of an insurance policy in effect on the date of the accident, defendant was obligated to defend Charles Hayden, Jr. and to pay any damages. The motion court granted summary judgment to plaintiff, stating that a prima facie showing of coverage had been established by a certified record of the Massachusetts Motor Vehicle Department indicating coverage for Hayden Trucking and by defendant’s failure to produce for examination a "qualified individual”.
We modify to deny summary judgment since factual issues exist as to whether a policy covering Charles Hayden, Jr. had ever been issued and, if so, the terms of said policy. It is noted that the individual produced by defendant did testify to searches made for such a policy without success. It is also noted that plaintiff submitted no brief on this appeal. Concur —Kupferman, J. P., Sullivan, Rosenberger and Smith, JJ.